I dissent. This is an appeal from a decree of Judge Townsend in certiorari proceedings to review the records and proceedings of the Board of Dental Examiners for this State in the matter of revocation of the license of Dr. J.E. Harris. Judge Townsend dismissed the petition.
The statute of this State (Acts 1915, p. 218) provides for the revocation of the license of a dentist who advertises "to practice dentistry without pain." The appellant does not deny that his advertisement read, "Take out teeth absolutely painless."
1. The first exception assigns error in holding that the advertisement was forbidden by the statute. It is claimed that taking out teeth is only one department of dentistry. The whole is forbidden and, of course, includes "taking out teeth," absolutely painlessly. Exception should be overruled.
2. The second assignment of error relates to a statement concerning one Dr. Smathers. His Honor held that the Smathers incident was insufficient, and, even if error, it cannot affect this case. This exception should be overruled.
3. The third exception attacks the constitutionality of the Act. It is not denied that the Legislature has the right to make rules for the conduct of those who practice law, *Page 6 
medicine, dentistry, etc. The wisdom of the law is not for the Courts. The Legislature has its committees whose duty it is to investigate these matters. The Courts are not presumed to know the effect of those methods used to prevent the pain of taking out teeth. It may be that the pain of taking out teeth may last for a minute, but the pain-destroying process may last for life. This Court cannot assume that the Legislature acted arbitrarily. Pain-destroying remedies frequently destroy life, as well as pain. There are some things in this statute that are broad — it may be too broad and uncertain — but, unfortunately for the appellant, he violated that part that is neither broad nor uncertain. This exception should not be sustained.
4. The last exception is that the main grounds for the revocation of this license were for causes held insufficient by his Honor. One good reason for revoking a license is enough. It makes no difference how many insufficent reasons there are. One good reason revokes the license. This exception should be overruled.
I think the judgment should be affirmed.
MR. CHIEF JUSTICE GARY concurs.